                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


PATRICIA BRUCE,                                    )
                                                   )
        Plaintiff,                                 )
                                                   )
v.                                                 )        NO. 3-20-cv-00087
                                                   )        JUDGE RICHARDSON
RYAN D. McCARTHY, Secretary of the                 )
Army,                                              )
                                                   )
        Defendant.                                 )


                                             ORDER

       Pending before the Court is a Report and Recommendation of the Magistrate Judge (Docket

No. 26), to which no Objections have been filed.

       The failure to object to a report and recommendation releases the Court from its duty to

independently review the matter. Frias v. Frias, No. 2:18-cv-00076, 2019 WL 549506, at *2 (M.D.

Tenn. Feb. 12, 2019) (citing Thomas v. Arn, 474 U.S. 140, 150 (1985)); Hart v. Bee Property

Mgmt., Case No. 18-cv-11851, 2019 WL 1242372, at *1 (E.D. Mich. March 18, 2019). The district

court is not required to review, under a de novo or any other standard, those aspects of the report

and recommendation to which no objection is made. Ashraf v. Adventist Health System/Sunbelt,

Inc., 322 F. Supp. 3d 879, 881 (W.D. Tenn. 2018); Benson v. Walden Security, Case No. 3:18-cv-

0010, 2018 WL 6322332, at *3 (M.D. Tenn. Dec. 4, 2018). The district court should adopt the

magistrate judge’s findings and rulings to which no specific objection is filed. Id.

       The Court has reviewed the Report and Recommendation and the file. The Report and

Recommendation is adopted and approved.




     Case 3:20-cv-00087 Document 27 Filed 08/19/20 Page 1 of 2 PageID #: 124
       Accordingly, for the reasons stated in the Report and Recommendation, Defendant’s

Motion for Partial Dismissal (Doc. No. 13) is GRANTED, and Plaintiff’s tort claims are

DISMISSED WITHOUT PREJUDICE for lack of subject-matter jurisdiction. Plaintiff’s Title

VII claims remain pending.

       IT IS SO ORDERED.



                                               ________________________________
                                               ELI RICHARDSON
                                               UNITED STATES DISTRICT JUDGE




                                           2



    Case 3:20-cv-00087 Document 27 Filed 08/19/20 Page 2 of 2 PageID #: 125
